IN THE
                                TENTH COURT OF APPEALS




                                         No. 10-17-00066-CR

                              IN RE LOWELL QUINCY GREEN



                                        Original Proceeding



                                 MEMORANDUM OPINION


        Relator’s petitions for writ of mandamus is denied.1




                                                            AL SCOGGINS
                                                            Justice




        1 Relator’s petition for writ of mandamus lack proof of service on any of the parties listed in his
petition. See TEX. R. APP. P. 52.2. A copy of all documents presented to the Court must be served on all
parties and must contain proof of service. Id. at R. 9.5. Here, relator has not provided a certificate of service
indicating that he has served his petition on the respondents. However, to expedite these matters, we
invoke Texas Rule of Appellate Procedure 2 to suspend the service requirement. Id. at R. 2.
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed March 22, 2017
[OT06]




In re Green                                  Page 2